Examiner’s Amendment
This is a reissue application of U.S. Patent No. 9,939,738 (“the ‘738 patent”). This application was filed 10/2/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. The AIA  first to file provisions also govern. 
Claims 1-24 remain pending and are allowed for the same reasons as are already on the record. The Office has noticed an issue with the abstract. Applicant submitted a new abstract on 10/2/2019 that was not marked. 37 CFR 1.173(d) requires certain markings for any changes to the original patent. By examiner’s amendment the examiner has provided this new abstract below using applicant’s language and the appropriate markings. As there is no substantive change, only correction of markings, authorization was not requested. MPEP 714 E.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend the abstract as follows:
A lithographic apparatus [comprising] includes an object table [which carries an object]. The lithographic apparatus may further [comprise at least one] include a sensor [as part of a measurement system] to measure a characteristic of the object table, the environment surrounding the lithographic apparatus or another component of the lithographic apparatus. The measured characteristic may be used to estimate [the] a deformation of [the] an object due to a varying [loads] load during operation of the lithographic apparatus, for example a varying [loads] load induced by a two-phase flow in a channel formed [within] of the object table. [Additionally, The lithographic apparatus [comprises] may include a predictor to estimate the deformation of the object based on a model. The positioning of the object table carrying the object can be controlled based on the estimated deformation. The positioning of a projection beam, used to provide a pattern [a substrate], can be controlled relative to the object, to alter the position of the pattern and/or the projection beam on the substrate, based on the estimated deformation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992